DISMISS and Opinion Filed April 13, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01112-CV

  SWEETA WALIA AND JEWEL DENTAL GROUP, P.L.L.C., Appellants
                          V.
         DANA GLOBAL INVESTMENTS, INC., Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05754

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck

      By opinion and judgment dated February 28, 2022, we dismissed this appeal
on the parties’ agreed motion. Before the Court is appellants’ unopposed motion for
rehearing requesting that the trial court’s judgment be vacated pursuant to the
parties’ settlement agreement. We grant appellants’ motion and vacate our February
28 opinion and judgment. The following is now the opinion of the Court.
      Pursuant to the parties’ settlement agreement, we vacate the trial court’s
judgment and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(2)(A).

                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
211112F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

SWEETA WALIA AND JEWEL                     On Appeal from the 160th Judicial
DENTAL GROUP, P.L.L.C.,                    District Court, Dallas County, Texas
Appellants                                 Trial Court Cause No. DC-19-05754.
                                           Opinion delivered by Justice
No. 05-21-01112-CV         V.              Schenck. Justices Osborne and
                                           Partida-Kipness participating.
DANA GLOBAL INVESTMENTS,
INC., Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s judgment and DISMISS the appeal with prejudice.

      Subject to any agreement between the parties, we ORDER that appellee Dana
Global Investments, Inc. recover its costs of the appeal from appellants Sweeta
Walia and Jewel Dental Group, P.L.L.C.


Judgment entered April 13, 2022




                                     –2–